OPINION — AG — ** BONDS — SCHOOL — DEPOSIT ** (1) THE PROCEEDS OF SAID INSURANCE POLICY SHOULD, UPON RECEIPT BY THE BOARD OF COUNTY COMMISSIONERS, BE DEPOSITED WITH THE COUNTY TREASURER AND THEREAFTER BE EXPENDED ONLY IN PURSUANCE OF A LAWFUL APPROPRIATION. WE ASSUME, IN THIS CONNECTION, THAT THE BUILDING THAT WAS DESTROYED WAS NOT BUILD FROM " BOND " MONEY. (2) FROM AN EXAMINATION OF SAID LEASE, WE FAIL TO SEE HOW THERE WAS ANY LAWFUL CONSIDERATION THEREFOR, THE STATED CONSIDERATION BEING WHOLLY FOREIGN TO THE PURPOSE FOR WHICH THE COUNTY EXISTS. (BUILDING, LEASE AGREEMENT, RENTAL, PROCEEDS, CONSTRUCTION) CITE: 19 Ohio St. 627 [19-627], 62 Ohio St. 335 [62-335], 70 Ohio St. 5-18 [70-5-18] (J. H. JOHNSON)